                          Case 2:20-cv-00453-GMN-DJA Document 33
                                                              32 Filed 04/06/21
                                                                       04/01/21 Page 1 of 3




                     1    Paul T. Trimmer
                          Nevada State Bar No. 9291
                     2    Eric Magnus (admitted Pro Hac Vice)
                          Georgia Bar No. 801405
                     3    Daniel I. Aquino
                          Nevada State Bar No. 12682
                     4    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     5    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     6    Fax: (702) 921-2461
                          Email: paul.trimmer@jacksonlewis.com
                     7    Email: daniel.aquino@jacksonlewis.com

                     8    Attorneys for Defendant

                     9
                     10                               UNITED STATES DISTRICT COURT

                     11                                       DISTRICT OF NEVADA

                     12   LISA DANIELS,
                                                                              Case No.: 2: 20-cv-00453-GMN-DJA
                     13                 Plaintiff,
                                                                              STIPULATION AND PROPOSED
                     14          vs.                                          ORDER FOR EXTENSION OF STAY
                                                                              PENDING MEDIATION
                     15   ARIA RESORT & CASINO, LLC; DOES I
                          through V, inclusive; and ROE                       (SECOND REQUEST)
                     16   CORPORATIONS I through V, inclusive

                     17                 Defendants.

                     18          Defendant Aria Resort & Casino, LLC, (“Defendant” or “Aria”), by and through its
                     19   counsel, Jackson Lewis P.C., and Plaintiff Lisa Daniels (“Plaintiff”), by and through her counsel,
                     20   Claggett & Sykes Law Firm, hereby stipulate and request that the stay of this action and all
                     21   related deadlines be extended pending the outcome of the currently-scheduled mediation.
                     22          On December 23, 2020, the Court granted the parties’ request to stay this action in its
                     23   entirety while the parties scheduled a mediation in this matter. ECF No. 29.          The parties
                     24   subsequently scheduled a mediation of the matter to occur on April 8, 2018 before Hon. Philip M.
                     25   Pro (Ret.) at JAMS, and the Court granted the parties’ request to extend the stay of the action
                     26   until April 15, 2021. ECF No. 31.
                     27          The parties have engaged in informal discovery to allow each side to prepare for the
                     28   mediation, including provision of relevant information and records. In the course of preparing for

Jackson Lewis P.C.
                                                                          1
    Las Vegas
                          Case 2:20-cv-00453-GMN-DJA Document 33
                                                              32 Filed 04/06/21
                                                                       04/01/21 Page 2 of 3




                     1    the mediation, the parties identified a factual dispute crucial to determining whether a group of

                     2    employees is appropriately included in the proposed FLSA collective. The parties agree that this

                     3    factual dispute must be resolved prior to mediation in order to engage in fruitful settlement

                     4    discussions. The parties believe this factual dispute can be resolved quickly with additional

                     5    investigation, and thus have agreed to a brief continuance of the mediation. The next date on

                     6    which all parties and the mediator are available is June 10, 2021, and the parties have scheduled

                     7    the mediation for that date.

                     8           The parties accordingly stipulate and request that this matter be stayed in its entirety until

                     9    June 17, 2021, one week following the mediation. On or before June 17, 2021, the parties will

                     10   submit a joint status report to the Court indicating the result of the mediation and either proposing

                     11   a discovery plan and scheduling order or a schedule for approval of the settlement.

                     12          This is the parties’ second request for extension of the stay in this matter and is made in

                     13   good faith and not for the purpose of delay. As a trial date has not yet been set in this case, the

                     14   trial will not be postponed due to the requested stay.

                     15          Based on the foregoing, the parties respectfully request that the Court enter an order

                     16   granting the parties’ requested relief.

                     17          Dated this 1st day of April, 2021.

                     18   CLAGGETT & SYKES LAW FIRM                             JACKSON LEWIS P.C.

                     19
                                 /s/ Joseph N. Mott                                    /s/ Daniel I. Aquino
                     20   Sean K. Claggett, Esq., Nevada Bar No. 8407           Paul T. Trimmer, Nevada State Bar No. 9291
                          Joseph N. Mott, Esq., Nevada Bar No. 12455            Eric Magnus (admitted Pro Hac Vice)
                     21                                                         Daniel I. Aquino, Nevada State Bar No. 12682
                          4101 Meadows Lane, Suite 100                          300 S. Fourth Street, Suite 900
                     22   Las Vegas, Nevada 89107                               Las Vegas, Nevada 89101

                     23   Attorneys for Plaintiff                               Attorneys for Defendant

                     24                                                 ORDER

                     25          IT IS HEREBY ORDERED this matter is stayed in its entirety until June 17, 2021.

                     26          IT IS FURTHER ORDERED the parties will submit to the Court a joint status report on

                     27   or before June 17, 2021. The status report will include the results of the parties’ mediation efforts

                     28
Jackson Lewis P.C.
                                                                            2
    Las Vegas
                          Case 2:20-cv-00453-GMN-DJA Document 33
                                                              32 Filed 04/06/21
                                                                       04/01/21 Page 3 of 3




                     1    and propose a schedule for the case to proceed either with discovery or the settlement approval

                     2    process.

                     3
                     4                                               Dated this 6
                                                                                __ day of April, 2021.
                     5
                     6    4829-5485-2061, v. 1

                     7                                               ___________________________________
                                                                     Gloria M. Navarro, District Judge
                     8                                               United States District Court
                     9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                        3
    Las Vegas
